DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-14, 16-22 are objected to because of the following informalities: 
Claim 1 (line 15), “two adjacent frames of the frames of the images are different” should be changed to --two adjacent frames of a plurality of frames of a plurality of images are different--.
Claim 12 (line 12), “two adjacent frames of the frames of the images are different” should be changed to --two adjacent frames of a plurality of frames of a plurality of images are different--.

Claims 2-3, 5-11, 21 are objected as being dependent from claim 1.
Claims 13-14, 16-20, 22 are objected as being dependent from claim 12.

Appropriate correction is required.	

Allowable Subject Matter
Claims 1-3, 5-14, 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image processing apparatus, comprising: 
a processor coupled to the memory and configured to execute the instructions to cause the image processing apparatus to: 
determine, based on the status information, whether a photographing status of the terminal device is stable;
determine, based on the photographing scene information, whether a photographing scene of the terminal device is a high dynamic scene; 
determine, when the photographing status is unstable and the photographing scene is the high dynamic scene, an image processing mode as an exposure fusion mode in which exposure values of two adjacent frames of the frames of the images are different, in combination other claim limitations.

Claim 12 is a method claim corresponds to apparatus claim 1; therefore, claim 12 is allowed for the same reasons given in claim 1.

Claims 2-3, 5-11, 21 are allowed as being dependent from claim 1.
Claims 13-14, 16-20, 22 are allowed as being dependent from claim 12.

Conclusion
This application is in condition for allowance except for the objection to claims 1-3, 5-14, 16-22 as indicated above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/27/2022